

ECHOSTAR CORPORATION
NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT


This Stock Option Agreement (the “Agreement”) is entered into effective as of
[Grant Date] (the “Grant Date”), by and between EchoStar Corporation, a Nevada
corporation (the “Company”), and [Grantee Name] (“Grantee”).


RECITAL


WHEREAS, the Company, pursuant to its 2017 Non-Employee Director Stock Incentive
Plan (as amended from time to time, the “Plan”) desires to grant this stock
option to Grantee, and Grantee desires to accept such stock option, each under
the terms and conditions set forth in this Agreement; and


WHEREAS, the Option (as defined below) is intended to be consideration in
exchange for the covenants herein contained and not in exchange for any right
with respect to continuance of service to the Company.


AGREEMENT


NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:


1.Grant of Option
The Company hereby grants to Grantee, as of the Grant Date, the right and option
(hereinafter called the “Option”) to purchase all or any part of an aggregate of
[Number of Options Granted] shares of the Class A common stock of the Company,
par value $0.001 per share (the “Common Shares”), at the price of $[Grant Price]
per share (the “Option Price”), on the terms and conditions set forth in this
Agreement, which price is equal to or greater than the fair market value of a
Common Share on the Grant Date (or the last trading day prior to the Grant Date,
if the Grant Date was not a trading day). The Option Price is subject to
adjustment as provided in this Agreement and the Plan. The Option is intended to
be a non-statutory stock option that does not qualify as an “incentive stock
option” within the meaning of the Internal Revenue Code of 1986, as amended, and
regulations thereunder (the “Code”).


Notwithstanding anything in the Plan to the contrary, this Agreement and the
Option granted hereunder shall be null and void and of no further force and
effect unless and until the Grantee shall have accepted and acknowledged this
Agreement within thirty (30) days after the Grant Date by following the current
procedures implemented by the Company’s administrator for the Plan (the
“Administrator”), as such Administrator and procedures are designated by the
Company in its sole and absolute discretion for any reason or no reason from
time to time.


2.    Duration and Exercisability
(a)    Subject to the terms and conditions set forth in this Agreement and the
Plan, the Option shall vest on the Grant Date.
(b)    Except as permitted pursuant to the Plan, (i) during the lifetime of
Grantee, the Option shall be exercisable only by Grantee or, if permissible
under applicable law, by Grantee’s guardian or legal representative, (ii) the
Option shall not be assignable or transferable by Grantee, other than by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code, Title I of the Employee Retirement
Income Security Act, or the rules promulgated thereunder, (iii) the Option may
not be sold, assigned, transferred or otherwise disposed of, or pledged,
alienated, attached, hypothecated,


1

--------------------------------------------------------------------------------




or otherwise encumbered in any manner (whether by operation of law or
otherwise), and will not be subject to execution, attachment or other process,
and (iv) any Common Shares issued upon the exercise of the Option may not be
sold or otherwise disposed of by the Grantee within six months after the Grant
Date. Any purported sale, assignment, transfer, pledge, alienation, attachment
or encumbrance in violation of the terms of this Agreement or the Plan shall be
void and unenforceable against the Company or any of its subsidiaries. Any sale,
assignment, transfer, pledge, hypothecation or other disposition of the Option
or any attempt to make any such levy of execution, attachment or other
encumbrance will cause the Option to terminate immediately, unless the Board of
Directors of the Company or the Committee (as defined in the Plan) in their sole
and absolute discretion for any reason or no reason at any time and from time to
time, specifically waives applicability of this provision.
(c)    Notwithstanding any other provisions in this Agreement or the Plan, the
Option shall expire and terminate, and shall cease to be exercisable, on [insert
date that is [XX] years after the Grant Date] (the “Expiration Date”).
(d)    The Company assumes no responsibility for individual income taxes,
penalties or interest related to the grant, vesting, adjustment, termination or
exercise of the Option or any subsequent disposition of Common Shares. Grantee
should consult with Grantee's personal tax advisor regarding the tax
ramifications, if any, which result from the grant, vesting, adjustment,
termination or exercise of the Option, and any subsequent disposition of Common
Shares. If, in the Company's sole and absolute discretion for any reason or no
reason at any time and from time to time, it is necessary or appropriate to
collect or withhold federal, state or local taxes in connection with the grant,
vesting, adjustment, termination or exercise of any portion of the Option and/or
any subsequent disposition of Common Shares, the Company shall be entitled to
require the payment of such amounts as a condition to exercise.
(e)    In accepting the terms and conditions of this Agreement and the Option
and in considering the exercise of the Option, Grantee understands,
acknowledges, agrees and hereby stipulates that he or she has used and shall use
the same independent investment judgment that Grantee would use in making other
investments in corporate securities. Among other things, stock prices will
fluctuate over any reasonable period of time and the price of the Common Shares
may go down as well as up. No guarantees are made as to the future prospects of
the Company or the Common Shares, or that any market for sale of the Common
Shares will exist in the future. No representations are made by the Company
except as may be contained in any active registration statement on file with the
United States Securities and Exchange Commission (“SEC”) relating to the Plan at
the time of the applicable exercise of the Option.
3.    Effect of Termination of Director’s Status Before Exercise
(a)    In the event that Grantee shall cease to be a director of the Company for
any reason other than Grantee's death or disability (as described in Section
3(b) of this Agreement), any portion of the Option then held by the Grantee
shall remain exercisable after the termination of his or her status as a
director of the Company for a period of three months (but in no event beyond the
Expiration Date).
(b)    In the event that Grantee shall die while serving as a director of the
Company or if Grantee shall cease to be a director of the Company because
Grantee becomes disabled (within the meaning of Section 22(e)(3) of the Code and
regulations thereunder) while serving as a director of the Company and Grantee
shall not have exercised the Option to the extent of the full number of vested
Common Shares that Grantee was entitled to exercise under the Option as of the
date of such death or cessation of service as a director of the Company on
account of disability, as applicable, then such Option may be exercised at any
time within twelve months after the date of such death or cessation of service
as a director of the Company on account of disability (but in no event beyond
the Expiration Date) by Grantee or the personal representatives or
administrators, executor or guardians of Grantee, as applicable, or by any
person or persons to whom the Option is transferred by will or the applicable
laws of descent and distribution, but only to the extent of the full number of
vested Common Shares that Grantee was entitled to purchase under the Option on
the date


2

--------------------------------------------------------------------------------




of such death or cessation of service as a director of the Company on account of
disability, as applicable, subject to the conditions that (i) any vested or
exercisable portion of the Option not exercised within that twelve month period
shall terminate and cannot be exercised following expiration of that twelve
month period, (ii) any portion of the Option not vested or otherwise not
exercisable as of the date of such death or cessation of service as a director
of the Company on account of disability, as applicable, shall be deemed to have
terminated and cannot be exercised as or after such date, and (iii) no portion
of the Option shall be exercisable (whether vested or unvested) after the
Expiration Date. The termination of the Option by reason of this Section 3(b)
shall be without prejudice to any right or remedy which the Company may have
against the Grantee or other holder of the Option or any Common Shares issued or
issuable upon exercise of the Option.
(c)    Notwithstanding any other provision in this Agreement or the Plan or any
termination or expiration of the Option, the covenants set forth in Section 5 of
this Agreement shall continue in force in accordance with their terms unless
otherwise terminated by the Company.
4.    Manner of Exercise
(a)    The Option can be exercised only by Grantee or other proper party as
described in Section 2(b), Section 3(b) and/or Section 4(c) of this Agreement,
in whole Common Shares, by following, prior to the earlier of any forfeiture or
termination or the Expiration Date, the then current procedures implemented by
the Administrator, as such Administrator and procedures are designated by the
Company in its sole and absolute discretion for any reason or no reason at any
time and from time to time. The instruction to exercise the Option must be made
by a person entitled to exercise the Option and shall (i) include, among other
things, the number of Common Shares as to which the Option is being exercised,
(ii) contain a representation and agreement as to Grantee's investment intent
with respect to the Common Shares in a form satisfactory to the Company (unless
a Prospectus meeting applicable requirements of the Securities Act of 1933, as
amended (“Securities Act”), is in effect for the Common Shares being purchased
pursuant to exercise of the Option), and (iii) be accompanied by payment in full
of the Option Price for all Common Shares designated in the instruction. The
instruction to exercise shall be sent as set forth in Section 6(l) of this
Agreement or in such other manner pursuant to the then-applicable procedures
implemented by the Administrator.
(b)    Except as otherwise provided for by the then-current procedures
implemented by the Administrator or as otherwise specified in Section 4(c) of
this Agreement, Grantee shall pay the Option Price for the Common Shares
purchased in cash or by certified or bank cashier's check.
(c)    If, upon the close of trading on the NASDAQ Stock Market (or, in the
event that the Common Shares are no longer listed and traded on the NASDAQ Stock
Market, such other stock exchange on which the Common Shares are then listed and
traded) (the “Market Close”) on the Expiration Date (or the last trading day
prior to the Expiration Date (if the Expiration Date is not a trading day)) (the
“Expiration Exercise Date”), all or any portion of the Option is vested and
exercisable, then the vested and exercisable portion of the Option shall be
automatically exercised upon the Market Close on the Expiration Exercise Date
without any further action by Grantee (or any other proper party as described in
Section 2(b) and/or Section 3(b) of this Agreement) pursuant to the applicable
then-current procedures implemented by the Administrator (the “Expiration
Exercise Procedures”), as such Administrator and Expiration Exercise Procedures
are designated by the Company in its sole and absolute discretion for any reason
or no reason at any time and from time to time.
Pursuant to the Expiration Exercise Procedures: (i) the following costs and
expenses will be satisfied by withholding otherwise deliverable Common Shares to
be issued upon the automatic exercise of the Option: (A) the Option Price for
the full number of vested Common Shares that are automatically exercised under
the Option pursuant to this Section 4(c); (B) the Administrator’s fees and
commissions, if any; (C) other brokerage fees and commissions, if any; and (D)
all withholding and all other obligations with regard to any individual income
taxes (which Grantee understands, acknowledges, agrees and hereby stipulates


3

--------------------------------------------------------------------------------




may be withheld at the highest then-current tax rate), penalties or interest
related to the grant, vesting, adjustment, termination or exercise of the Option
and/or any subsequent disposition of Common Shares in connection with the
Expiration Exercise Procedures or otherwise; and (ii) the number of whole Common
Shares, if any, remaining after completion of all withholding as described in
subsection (i) of these Expiration Exercise Procedures shall be issued to
Grantee. Without limitation of the generality of Section 2(d) of this Agreement,
in the event that the amounts withheld pursuant to the Expiration Exercise
Procedures are insufficient to satisfy Grantee’s actual individual income tax,
penalty and/or interest obligations, Grantee understands, acknowledges, agrees
and hereby stipulates that Grantee, and not the Company, shall be solely
responsible and liable for payment of any deficiencies. Only an Option that is
“in-the-money” at Market Close on the Expiration Exercise Date shall be
automatically exercised pursuant to this Section 4(c). An Option shall be
considered “in-the-money” for purposes of this Section 4(c) if the fair market
value of a Common Share upon the Market Close on the Expiration Exercise Date is
at least one percent (1%) greater than the Option Price. Furthermore, and
without limitation of the generality of the preceding sentence, any exercise of
the Option that would result in the issuance of less than one whole Common Share
to Grantee pursuant to the Expiration Exercise Procedures shall not be
automatically exercised pursuant to this Section 4(c). Grantee (on its own
behalf and on behalf of each and every other proper party as described in
Section 2(b) and/or Section 3(b) of this Agreement) hereby expressly authorizes
and agrees to the automatic exercise of the Option as provided in this Section
4(c) (and shall be deemed to have given all instructions and representations
required under Section 4(a) of this Agreement in connection with the automatic
exercise of the Option as provided in this Section 4(c)), and neither the
approval of the Administrator, nor the consent of Grantee (or any other proper
party as described in Section 2(b) and/or Section 3(b) of this Agreement) shall
be required at the time of the automatic exercise of the Option pursuant to this
Section 4(c). For the avoidance of doubt, Grantee may exercise any vested and
exercisable portion of the Option prior to Market Close on the Expiration
Exercise Date. Grantee understands, acknowledges, agrees and hereby stipulates
that the automatic exercise procedure pursuant to this Section 4(c) is provided
solely as a convenience to Grantee as protection against Grantee’s inadvertent
failure to exercise all or any portion of an “in-the-money” Option that is
vested and exercisable before such Option expires under this Agreement. Because
any exercise of all or any portion of the Option is solely Grantee’s
responsibility, Grantee hereby waives and releases and agrees to indemnify and
hold the Company harmless from and against any and all claims of any kind
whatsoever against the Company and/or any other party (including without
limitation, the Administrator and the Company’s employees and agents) arising
out of or relating to the automatic exercise procedure pursuant to this Section
4(c) (or any failure thereof), including without limitation any resulting
individual income tax, penalty and/or interest liability and/or any other
liability if the automatic exercise of the Option does occur, or does not occur
for any reason or no reason whatsoever and/or the Option actually expires.


(d)    Unless notified by the Company or the Administrator to the contrary, the
Common Shares issuable on exercise of the Option shall be deemed issued on the
date specified by the Company, within five (5) business days following the date
that the Company determines that all requirements for issuance of the Common
Shares have been properly completed. The Company shall have no obligation to
issue the Common Shares upon the exercise of any portion of the Option until it
has confirmed to its satisfaction that all requirements for the issuance have
been accomplished. Any notice of exercise shall be void and of no effect if all
requisite events have not been accomplished.
(e)    Unless the Company waives applicability of this provision, the
certificate or certificates for the Common Shares, if any, as to which the
Option shall be exercised or the book entries, as applicable, may be registered
only in the name of the Grantee (or if the Grantee so requests in the notice of
exercise of the Option, jointly in the name of the Grantee and with a member of
the Grantee's family, with the right of survivorship, or in the event of the
death of Grantee, in the name of such survivor of the Grantee as the person with
the right to exercise the Option shall designate).
5.    Protection of Confidential Information and Trade Secrets.


4

--------------------------------------------------------------------------------




(a)    Grantee agrees to hold in a fiduciary capacity for the benefit of the
Company any and all proprietary and confidential information, knowledge, ideas
and data, including, without limitation, customer lists and the Company's trade
secrets, products, processes and programs (“Confidential Information and Trade
Secrets”), relating in any way to the present or future business or activities
of the Company for as long as such Confidential Information and Trade Secrets
remain confidential (for clarification purposes, this restriction shall include,
but not be limited to, the obligation of and agreement by Grantee not to
disclose to, or use to or for the benefit of, any person or entity other than
the Company any Confidential Information and Trade Secrets). Such Confidential
Information and Trade Secrets include but are not limited to: (i) the Company’s
financial and business information, such as capital structure, operating
results, strategies and plans for future business, pending projects and
proposals and potential acquisitions or divestitures; (ii) product and technical
information, such as product formulations, new and innovative product ideas,
proprietary credit scoring models and approaches, credit policies, new business
developments, plans, designs, compilation methods, processes, procedures,
program devices, data processing programs, software, software codes, hardware,
firmware and research and development products; (iii) marketing information,
such as new marketing ideas, mailing lists, the identity and number of the
Company’s customers and prospects, their names and addresses and sales and
marketing plans; (iv) information about the Company’s third-party agreements and
any confidential or protected information disclosed to the Company by a
third-party; (v) the Company’s suppliers, partners, customers and prospect
lists; and (vi) personnel information, such as the identity and number of the
Company’s employees, their salaries, bonuses, benefits, skills, qualifications
and abilities. For the avoidance of doubt and notwithstanding the foregoing, the
term “trade secrets” shall mean items of Confidential Information and Trade
Secrets that meet the requirements of the Uniform Trade Secrets Act, as adopted
in the state of Colorado and as amended from time to time or under the Defend
Trade Secrets Act, 18 U.S.C. §1833, et seq. Under the federal Defend Trade
Secrets Act of 2016, Grantee shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (x) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (y)
is made to Grantee’s attorney in relation to a lawsuit for retaliation against
Grantee for reporting a suspected violation of law; or (z) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. All Confidential Information and Trade Secrets,
together with all copies thereof and notes and other references thereto, shall
remain the sole property of the Company. To the extent that Grantee possesses
any Confidential Information and Trade Secrets or equipment belonging to the
Company, Grantee agrees to deliver to the Company, immediately upon cessation of
his or her service as a director of the Company and at any time and from time to
time as the Company requests: (i) any and all documents, files, notes,
memoranda, databases, computer files, and/or other computer programs reflecting
any Confidential Information and Trade Secrets; and (ii) any and all computer
equipment, home office equipment, automobile, or other business equipment
belonging to the Company that Grantee may then possess or have under his or her
control. For any equipment or devices owned by Grantee on which proprietary
information of the Company is stored or accessible, Grantee shall, immediately
upon or prior to cessation of his or her service as a director of the Company,
deliver such equipment or devices to the Company so that any proprietary
information may be deleted or removed. Grantee expressly authorizes the
Company’s designated representatives to access such equipment or devices for
this limited purpose and shall provide any passwords and/or passcodes necessary
to accomplish this task. Grantee acknowledges that all Confidential Information
and Trade Secrets is essential to the Company’s present and future business and
activities, and is therefore deemed trade secrets and is considered proprietary
to, and treated as confidential by, the Company. This obligation of
confidentiality is intended to supplement, and is not intended to supersede or
limit, the obligations of confidentiality Grantee has to the Company by
agreement, law or otherwise.
(b)    Remedies. Grantee understands, acknowledges, agrees and hereby stipulates
that any and all actual, threatened or attempted violations of any and all
covenants in this Agreement (including, without limitation, covenants in this
Section 5), may cause the Company irreparable harm, which may not be compensated
for by monetary damages alone.


5

--------------------------------------------------------------------------------




(c)    No Waiver. In addition to (and without limitation of) the other terms and
conditions of this Agreement, the failure of the Company to insist upon strict
performance of any provision of any agreement between the Company, on the one
hand, and another grantee, director, employee, person or entity, on the other
hand, shall not be construed as a waiver of the Company’s right to insist upon
strict performance of each and every representation, warranty, covenant, duty
and obligation of Grantee hereunder. In addition to (and without limitation of)
the foregoing, the election of certain remedies by the Company with respect to
the breach or default by another grantee, director, employee, person or entity
of any agreement between the Company, on the one hand, and such other grantee,
director, employee, person or entity, on the other hand, shall not be deemed to
prejudice any rights or remedies that the Company may have at law, in equity,
under contract (including without limitation this Agreement) or otherwise with
respect to a similar or different breach or default hereunder by Grantee (all of
which are hereby expressly reserved).
6.    Miscellaneous
(a)    Option Subject to the Plan. The Option is issued pursuant to the Plan and
is subject to its terms and conditions. The terms and conditions of the Plan are
available for inspection during normal business hours at the principal offices
of the Company. The Committee has final authority to decide, interpret,
determine and calculate any and all aspects of the Plan in its sole and absolute
discretion for any reason or no reason at any time and from time to time.
(b)    No Right to Continued Service as a Director; No Rights as Shareholder.
This Agreement shall not confer upon Grantee any right with respect to
continuance of directorship with the Company or any of its direct or indirect
subsidiaries, nor will it interfere in any way with the right of the Company to
terminate such service or remove Grantee for any reason or no reason at any time
and from time to time. The holder of the Option will not have any right to
dividends or any other rights of a shareholder with respect to Common Shares
subject to the Option until such Common Shares shall have been issued to Grantee
upon valid exercise of the Option in accordance with this Agreement and the Plan
(as evidenced by the records of the transfer agent of the Company).
(c)    Changes in Capital Structure. If there shall be any change in the Common
Shares of the Company through merger, consolidation, reorganization,
recapitalization, dividend in the form of stock (of whatever amount), stock
split or other change in the corporate structure of the Company, then
appropriate adjustments may be made by the Company, as determined in the sole
and absolute discretion of the Committee for any reason or no reason at any time
and from time to time, to prevent dilution or enlargement of Grantee's rights
under the Option. Such adjustments may include, where appropriate, changes in
the number of shares of Common Shares and the price per share subject to the
outstanding Option. Notwithstanding the foregoing, no action that would modify
the treatment of the Option under the Code shall be effective unless agreed to
in writing by both parties.
(d)    Assigns and Successors. This Agreement shall inure to the benefit of the
Company’s assigns and successors and its and their direct and indirect
subsidiaries.
(e)    Compliance with Law; Legal Requirements. The Company shall at all times
during the term of the Option reserve and keep available such number of Common
Shares as will be sufficient to satisfy the requirements of this Agreement. The
exercise of all or any part of the Option shall only be effective at such time
that the issuance and sale of Common Shares pursuant to such exercise will not
violate any federal or state securities or other laws. The Company may suspend
Grantee’s or any holder’s of the Option right to exercise the Option and shall
not issue or deliver the Common Shares underlying the Option unless it is
satisfied in its judgment that the issuance and sale of Common Shares will not
violate any of the provisions of the Securities Act, the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), any rules or regulations of the SEC
promulgated thereunder, or the requirements of applicable state law relating to
authorization, issuance or sale of securities, other applicable laws, rules and
regulations or any applicable stock exchange, or any other applicable laws,
rules or regulations, or until there has been compliance with


6

--------------------------------------------------------------------------------




the provisions of such acts, laws and rules. If the Company in its sole and
absolute discretion so elects, it may register the Common Shares issuable upon
the exercise of the Option under the Securities Act and list the Common Shares
on any securities exchange. In the absence thereof, Grantee understands that
neither the Option nor the Common Shares issuable upon the exercise thereof will
be registered under the Securities Act, or tradeable on any securities exchange,
and Grantee represents that the Option is being acquired, and that such Common
Shares that will be acquired pursuant to exercise of the Option, if any, will be
acquired, by Grantee for investment and not with a view to distribution thereof.
In the absence of an effective registration statement meeting the requirements
of the Securities Act, upon any sale or transfer of the Common Shares issued
pursuant to the Option, Grantee shall deliver to the Company an opinion of
counsel satisfactory to the Company to the effect that the sale or transfer of
the Common Shares does not violate any provision of the Securities Act or the
Exchange Act. Grantee understands that the Company is under no obligation to
register or qualify the Common Shares with the SEC, any state securities
commission or any stock exchange to effect such compliance and that Grantee will
have no recourse to or claim against the Company if the Company determines
pursuant to this Section 6(e) that it is unable to deliver the Common Shares
upon exercise of the Option. Regardless of whether the offering and sale of the
Common Shares have been registered under the Securities Act, or have been
registered or qualified under the securities laws of any state, the Company in
its sole and absolute discretion for any reason or no reason at any time and
from time to time may impose restrictions upon the sale, pledge or other
transfer of such Common Shares (including the placement of appropriate legends
on certificates or the imposition of stop-transfer instructions on the
certificates or book entries, as applicable) if, in the judgment of the Company,
such restrictions are necessary or desirable in order to achieve compliance with
the Securities Act, the Exchange Act, the securities laws of any state or other
jurisdiction or any other applicable laws, rules and regulations or any
applicable stock exchange rules or regulations.
(f)    Confidential Treatment of Option. Grantee agrees to treat with
confidentiality the existence, terms and conditions of this Agreement and the
Option except to the extent disclosed by the Company pursuant to applicable law,
and agrees that failure to do so may result in immediate termination of the
Option.
(g)    Disputes; Governing Law. The relationship between the parties including
all disputes and claims, whether arising in contract, tort, or under statute,
shall be governed by and construed in accordance with the laws of the State of
Colorado without giving any effect to its conflict of law provisions. Any and
all disputes arising out of, or in connection with, the interpretation,
performance or the nonperformance of this Agreement or any and all disputes
arising out of, or in connection with, transactions in any way related to this
Agreement or the Option and/or the relationship between the parties (including
but not limited to the termination of this Agreement, Grantee’s service as a
director, and Grantee's rights with respect thereto or disputes under rights
granted pursuant to statutes or common law, including those in the state in
which Grantee is located) shall be litigated solely and exclusively before the
United States District Court for the District of Colorado. Grantee and Company
each consent to the in personam jurisdiction of said court for the purposes of
any such litigation, and waive, fully and completely, any right to dismiss
and/or transfer any action pursuant to 28 U.S.C.S. 1404 or 1406 (or any
successor statute). In the event the United States District Court for the
District of Colorado does not have subject matter jurisdiction of said matter,
then such matter shall be litigated solely and exclusively before the
appropriate state court of competent jurisdiction located in Arapahoe County,
State of Colorado.
(h)    Survival. Any provision of this Agreement which logically would be
expected to survive termination or expiration, shall survive for a reasonable
time period under the circumstances, whether or not specifically provided in
this Agreement. Except as set forth to the contrary in this Agreement, the
obligations under this Agreement also shall survive termination of Grantee’s
service as a director of the Company and any changes made in the future to the
terms of Grantee’s service as a director of the Company.
(i)    Complete Agreement; No Waiver. This Agreement constitutes the entire,
final and complete understanding between the parties hereto with respect to the
subject matter of this Agreement, and it supersedes and replaces all previous
understandings or agreements, written, oral, or implied, with respect


7

--------------------------------------------------------------------------------




to the subject matter of this Agreement made or existing before the date of this
Agreement. Except as expressly provided by this Agreement, no waiver or
modification of any of the terms or conditions of this Agreement shall be
effective unless in writing and signed by both parties. The failure of any party
to insist upon strict performance of any provision of this Agreement shall not
be construed as a waiver of any subsequent breach of the same or similar nature.
(j)    Severability. Each provision of this Agreement shall be construed as
separable and divisible from every other provision and the enforceability of any
one provision shall not limit the enforceability, in whole or in part, of any
other provision. Except as otherwise set forth in this Agreement, in the event
that a court, arbitrator or other body of competent jurisdiction holds any
provision of this Agreement to be invalid, illegal, void or less than fully
enforceable as to time, scope or otherwise, the parties agree that such
provision shall be construed by limiting and reducing it to the minimum extent
necessary to render such provision valid, legal and enforceable while preserving
to the greatest extent permissible the original intent of the parties; the
remaining terms and conditions of this Agreement shall not be affected by such
alteration, and shall remain in full force and effect.
(k)    Summary Information. In the event that the Company provides Grantee (or
anyone acting on behalf of Grantee) with summary or other information
concerning, including or otherwise relating to Grantee’s rights or benefits
under this Agreement (including without limitation the Option, and any vesting
thereof), such summary or other information shall in all cases be qualified in
its entirety by this Agreement and the Plan, and, unless it explicitly states
otherwise and is signed by an officer of the Company, shall not constitute an
amendment or other modification hereto.
(l)    Grantee Acknowledgements.
(i)Grantee understands, acknowledges, agrees and hereby stipulates that he or
she is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else.


(ii)Grantee understands, acknowledges, agrees and hereby stipulates that he or
she has carefully read, considered and understands all of the provisions of this
Agreement, the Plan and the Company’s policies reflected in this Agreement.


(iii)Grantee understands, acknowledges, agrees and hereby stipulates that he or
she has asked any questions needed for him or her to understand the terms,
consequences and binding effect of this Agreement and the Plan and Grantee fully
understands them.


(iv)Grantee understands, acknowledges, agrees and hereby stipulates that he or
she was provided an opportunity to seek the advice of an attorney and/or tax
professional of his or her choice before accepting this Agreement.


(v)Grantee understands, acknowledges, agrees and hereby stipulates that the
obligations and restrictions set forth in this Agreement are consistent with
Grantee’s right to sell his or her labor, the public's interest in unimpeded
trade, are fair and reasonable, and are no broader than are reasonably required
to protect the Company’s interests.


(vi)Grantee understands, acknowledges, agrees and hereby stipulates that it is
the Company’s policy to seek legal recourse to the fullest extent possible for
actual, threatened or attempted violation of this Agreement. Grantee understands
that nothing in this Agreement shall be construed to prohibit the Company from
pursuing any other available remedies for any such actual, threatened or
attempted violations of this Agreement, including the recovery of damages from
Grantee. Grantee further agrees that, if he or she violates, threatens or
attempts to violate this Agreement, it would be difficult to determine the
damages and lost profits which the Company


8

--------------------------------------------------------------------------------




would suffer as a result thereof including, but not limited to, losses
attributable to lost or misappropriated Confidential Information and Trade
Secrets and losses stemming from violations of the non-disclosure obligations
set forth above. Accordingly, Grantee agrees that if he or she violates,
threatens or attempts to violate this Agreement, then the Company shall be
entitled to an order for injunctive relief and/or for specific performance, or
their equivalent, in addition to money damages and any other remedies otherwise
available to it at law or equity. Such injunctive relief includes but is not
limited to requirements that Grantee take action or refrain from taking action
to preserve the secrecy of Confidential Information and Trade Secrets, to not
use Confidential Information and Trade Secrets and to protect the Company from
irreparable harm. Grantee expressly agrees that the Company does not need to
post a bond to obtain an injunction and Grantee waives the right to require such
a bond.


(m)    Notice. All notices to the Company shall be addressed to: EchoStar
Corporation, 100 Inverness Terrace East, Englewood, Colorado, 80112, Attn:
Corporate Secretary, or to such other address or person as the Company may
notify Grantee from time to time. All notices to Grantee or other person or
persons then entitled to exercise the Option shall be addressed to Grantee or
such other person(s) at Grantee's address on file with the Company, or to such
other address as Grantee or such person(s) may notify the Company or its
administrator for the Option in writing from time to time.


7.
[SIGNATURES APPEAR ON FOLLOWING PAGE]



9

--------------------------------------------------------------------------------





Upon Grantee’s acceptance of the terms and conditions set forth in this
Agreement through the electronic grant process available through the
Administrator, this Agreement shall become effective between the parties as of
the Grant Date.




ECHOSTAR CORPORATION






GRANTEE – [Grantee Name]
Accepted on [Acceptance Date]


10